Case 19-00507   Claim 7-1   Filed 07/05/19   Desc Main Document   Page 1 of 3




                               xxx   LLC




                                xx   LLC




 Case 6:20-cv-02041-CJW-KEM Document 12-13 Filed 07/07/20 Page 1 of 94
Case 19-00507   Claim 7-1   Filed 07/05/19   Desc Main Document   Page 2 of 3




 Case 6:20-cv-02041-CJW-KEM Document 12-13 Filed 07/07/20 Page 2 of 94
Case 19-00507   Claim 7-1   Filed 07/05/19   Desc Main Document   Page 3 of 3




                                  xx   LLC




 Case 6:20-cv-02041-CJW-KEM Document 12-13 Filed 07/07/20 Page 3 of 94
              Case 19-00507                Claim 7-1 Part 2        Filed 07/05/19   Desc Exhibit   Page 1 of 91


MCQUILLEN PLACE, CHARLES CITY, IOWA         CORNICE & ROSE INVOICE SUMMARY

1 January 2012 - 24 April 2019



 1 MARCH 2015 (1 Jan 2012 -
              28 Feb 2015)       INVOICE         $679,106.49

         30 JANUARY 2013         PAYMENT         -$7,500.00

       12 NOVEMBER 2013          PAYMENT         -$10,000.00

       12 NOVEMBER 2013          PAYMENT         -$20,000.00

         26 JANUARY 2015         PAYMENT        -$518,400.00

              1 APRIL 2015       INVOICE         $54,084.35

               1 MAY 2015        INVOICE         $75,176.16

               1 JUNE 2015       INVOICE         $64,047.84

              10 JUNE 2015       PAYMENT         -$52,467.00

              10 JUNE 2015       PAYMENT         -$98,734.00

               1 JULY 2015       INVOICE         $65,483.65

            1 AUGUST 2015        INVOICE         $117,049.39

           11 AUGUST 2015        PAYMENT         -$50,377.29

           18 AUGUST 2015        PAYMENT         -$97,469.59

        1 SEPTEMBER 2015         INVOICE         $185,636.98

       25 SEPTEMBER 2015         PAYMENT        -$185,636.98

          1 OCTOBER 2015         INVOICE         $192,608.46

        1 NOVEMBER 2015          INVOICE         $145,081.55

        2 NOVEMBER 2015          PAYMENT         -$92,608.46

         1 DECEMBER 2015         INVOICE         $90,948.32

         1 JANUARY 2016          INVOICE         $90,737.12

           2 JANUARY 2016        PAYMENT        -$136,029.87

         28 JANUARY 2016         PAYMENT        -$120,737.12

         1 FEBRUARY 2016         INVOICE         $85,947.65

            1 MARCH 2016         INVOICE         $77,390.61

           28 MARCH 2016         PAYMENT        -$108,338.26

              1 APRIL 2016       INVOICE         $116,678.39

               1 MAY 2016        INVOICE         $139,598.97

               6 MAY 2016        PAYMENT        -$141,678.39

               1 JUNE 2016       INVOICE         $157,604.41

             13 JUNE 2016        PAYMENT        -$109,598.97

               1 JULY 2016       INVOICE         $169,425.73

              18 JULY 2016       PAYMENT         -$16,389.25

              26 JULY 2016       PAYMENT        -$195,239.86

            1 AUGUST 2016        INVOICE         $125,061.98

        1 SEPTEMBER 2016         INVOICE         $179,347.99




               Case 6:20-cv-02041-CJW-KEM Document 12-13 Filed 07/07/20 Page 4 of 94
              Case 19-00507                 Claim 7-1 Part 2    Filed 07/05/19   Desc Exhibit   Page 2 of 91


        9 SEPTEMBER 2016       PAYMENT           -$190,463.01

           1 OCTOBER 2016       INVOICE          $171,807.77

         26 OCTOBER 2016       PAYMENT           -$189,347.99

        1 NOVEMBER 2016         INVOICE          $263,821.59

       17 NOVEMBER 2016        PAYMENT           -$81,807.77

         1 DECEMBER 2016        INVOICE          $255,627.80

         9 DECEMBER 2016       PAYMENT           -$183,821.59

           1 JANUARY 2017       INVOICE          $253,377.64

          11 JANUARY 2017      PAYMENT           -$51,298.84

          26 JANUARY 2017      PAYMENT           -$159,328.66

         1 FEBRUARY 2017        INVOICE          $192,879.75

        23 FEBRUARY 2017       PAYMENT           -$40,377.64

             1 MARCH 2017       INVOICE          $208,145.70

           15 MARCH 2017       PAYMENT           -$135,879.75

              1 APRIL 2017      INVOICE          $168,749.78

             14 APRIL 2017     PAYMENT           -$23,145.70

                1 MAY 2017      INVOICE          $187,444.61

               20 MAY 2017     PAYMENT           -$128,749.78

               1 JUNE 2017      INVOICE          $204,582.63

              16 JUNE 2017     PAYMENT           -$22,027.54

               1 JULY 2017      INVOICE          $226,693.68

               7 JULY 2017     PAYMENT           -$61,238.31

            1 AUGUST 2017       INVOICE          $181,273.27

           21 AUGUST 2017      PAYMENT           -$15,455.37

        1 SEPTEMBER 2017        INVOICE          $143,219.04

           1 OCTOBER 2017       INVOICE           $90,146.94

        1 NOVEMBER 2017         INVOICE           $81,447.47

         1 DECEMBER 2017        INVOICE           $55,319.68

           1 JANUARY 2018       INVOICE           $40,109.90

         1 FEBURARY 2018        INVOICE           $24,680.00

             1 MARCH 2018       INVOICE           $29,157.50
1 AUGUST 2018 (1 March - 31
                 July 2018)     INVOICE           $62,280.00
1 MAY 2019 (1 Aug 2018 - 24
                 Apr 2019)      INVOICE          $109,217.50

                              BALANCE DUE       $2,516,851.30




               Case 6:20-cv-02041-CJW-KEM Document 12-13 Filed 07/07/20 Page 5 of 94
Case 19-00507   Claim 7-1 Part 2   Filed 07/05/19   Desc Exhibit   Page 3 of 91




Case 6:20-cv-02041-CJW-KEM Document 12-13 Filed 07/07/20 Page 6 of 94
Case 19-00507   Claim 7-1 Part 2   Filed 07/05/19   Desc Exhibit   Page 4 of 91




Case 6:20-cv-02041-CJW-KEM Document 12-13 Filed 07/07/20 Page 7 of 94
Case 19-00507   Claim 7-1 Part 2   Filed 07/05/19   Desc Exhibit   Page 5 of 91




Case 6:20-cv-02041-CJW-KEM Document 12-13 Filed 07/07/20 Page 8 of 94
Case 19-00507   Claim 7-1 Part 2   Filed 07/05/19   Desc Exhibit   Page 6 of 91




Case 6:20-cv-02041-CJW-KEM Document 12-13 Filed 07/07/20 Page 9 of 94
Case 19-00507   Claim 7-1 Part 2   Filed 07/05/19   Desc Exhibit   Page 7 of 91




Case 6:20-cv-02041-CJW-KEM Document 12-13 Filed 07/07/20 Page 10 of 94
Case 19-00507   Claim 7-1 Part 2   Filed 07/05/19   Desc Exhibit   Page 8 of 91




Case 6:20-cv-02041-CJW-KEM Document 12-13 Filed 07/07/20 Page 11 of 94
Case 19-00507   Claim 7-1 Part 2   Filed 07/05/19   Desc Exhibit   Page 9 of 91




Case 6:20-cv-02041-CJW-KEM Document 12-13 Filed 07/07/20 Page 12 of 94
Case 19-00507   Claim 7-1 Part 2   Filed 07/05/19   Desc Exhibit   Page 10 of 91




Case 6:20-cv-02041-CJW-KEM Document 12-13 Filed 07/07/20 Page 13 of 94
Case 19-00507   Claim 7-1 Part 2   Filed 07/05/19   Desc Exhibit   Page 11 of 91




Case 6:20-cv-02041-CJW-KEM Document 12-13 Filed 07/07/20 Page 14 of 94
Case 19-00507   Claim 7-1 Part 2   Filed 07/05/19   Desc Exhibit   Page 12 of 91




Case 6:20-cv-02041-CJW-KEM Document 12-13 Filed 07/07/20 Page 15 of 94
Case 19-00507   Claim 7-1 Part 2   Filed 07/05/19   Desc Exhibit   Page 13 of 91




Case 6:20-cv-02041-CJW-KEM Document 12-13 Filed 07/07/20 Page 16 of 94
Case 19-00507   Claim 7-1 Part 2   Filed 07/05/19   Desc Exhibit   Page 14 of 91




Case 6:20-cv-02041-CJW-KEM Document 12-13 Filed 07/07/20 Page 17 of 94
Case 19-00507   Claim 7-1 Part 2   Filed 07/05/19   Desc Exhibit   Page 15 of 91




Case 6:20-cv-02041-CJW-KEM Document 12-13 Filed 07/07/20 Page 18 of 94
Case 19-00507   Claim 7-1 Part 2   Filed 07/05/19   Desc Exhibit   Page 16 of 91




Case 6:20-cv-02041-CJW-KEM Document 12-13 Filed 07/07/20 Page 19 of 94
Case 19-00507   Claim 7-1 Part 2   Filed 07/05/19   Desc Exhibit   Page 17 of 91




Case 6:20-cv-02041-CJW-KEM Document 12-13 Filed 07/07/20 Page 20 of 94
Case 19-00507   Claim 7-1 Part 2   Filed 07/05/19   Desc Exhibit   Page 18 of 91




Case 6:20-cv-02041-CJW-KEM Document 12-13 Filed 07/07/20 Page 21 of 94
Case 19-00507   Claim 7-1 Part 2   Filed 07/05/19   Desc Exhibit   Page 19 of 91




Case 6:20-cv-02041-CJW-KEM Document 12-13 Filed 07/07/20 Page 22 of 94
Case 19-00507   Claim 7-1 Part 2   Filed 07/05/19   Desc Exhibit   Page 20 of 91




Case 6:20-cv-02041-CJW-KEM Document 12-13 Filed 07/07/20 Page 23 of 94
Case 19-00507   Claim 7-1 Part 2   Filed 07/05/19   Desc Exhibit   Page 21 of 91




Case 6:20-cv-02041-CJW-KEM Document 12-13 Filed 07/07/20 Page 24 of 94
Case 19-00507   Claim 7-1 Part 2   Filed 07/05/19   Desc Exhibit   Page 22 of 91




Case 6:20-cv-02041-CJW-KEM Document 12-13 Filed 07/07/20 Page 25 of 94
Case 19-00507   Claim 7-1 Part 2   Filed 07/05/19   Desc Exhibit   Page 23 of 91




Case 6:20-cv-02041-CJW-KEM Document 12-13 Filed 07/07/20 Page 26 of 94
Case 19-00507   Claim 7-1 Part 2   Filed 07/05/19   Desc Exhibit   Page 24 of 91




Case 6:20-cv-02041-CJW-KEM Document 12-13 Filed 07/07/20 Page 27 of 94
Case 19-00507   Claim 7-1 Part 2   Filed 07/05/19   Desc Exhibit   Page 25 of 91




Case 6:20-cv-02041-CJW-KEM Document 12-13 Filed 07/07/20 Page 28 of 94
Case 19-00507   Claim 7-1 Part 2   Filed 07/05/19   Desc Exhibit   Page 26 of 91




Case 6:20-cv-02041-CJW-KEM Document 12-13 Filed 07/07/20 Page 29 of 94
Case 19-00507   Claim 7-1 Part 2   Filed 07/05/19   Desc Exhibit   Page 27 of 91




Case 6:20-cv-02041-CJW-KEM Document 12-13 Filed 07/07/20 Page 30 of 94
Case 19-00507   Claim 7-1 Part 2   Filed 07/05/19   Desc Exhibit   Page 28 of 91




Case 6:20-cv-02041-CJW-KEM Document 12-13 Filed 07/07/20 Page 31 of 94
Case 19-00507   Claim 7-1 Part 2   Filed 07/05/19   Desc Exhibit   Page 29 of 91




Case 6:20-cv-02041-CJW-KEM Document 12-13 Filed 07/07/20 Page 32 of 94
Case 19-00507   Claim 7-1 Part 2   Filed 07/05/19   Desc Exhibit   Page 30 of 91




Case 6:20-cv-02041-CJW-KEM Document 12-13 Filed 07/07/20 Page 33 of 94
Case 19-00507   Claim 7-1 Part 2   Filed 07/05/19   Desc Exhibit   Page 31 of 91




Case 6:20-cv-02041-CJW-KEM Document 12-13 Filed 07/07/20 Page 34 of 94
Case 19-00507   Claim 7-1 Part 2   Filed 07/05/19   Desc Exhibit   Page 32 of 91




Case 6:20-cv-02041-CJW-KEM Document 12-13 Filed 07/07/20 Page 35 of 94
Case 19-00507   Claim 7-1 Part 2   Filed 07/05/19   Desc Exhibit   Page 33 of 91




Case 6:20-cv-02041-CJW-KEM Document 12-13 Filed 07/07/20 Page 36 of 94
Case 19-00507   Claim 7-1 Part 2   Filed 07/05/19   Desc Exhibit   Page 34 of 91




Case 6:20-cv-02041-CJW-KEM Document 12-13 Filed 07/07/20 Page 37 of 94
Case 19-00507   Claim 7-1 Part 2   Filed 07/05/19   Desc Exhibit   Page 35 of 91




Case 6:20-cv-02041-CJW-KEM Document 12-13 Filed 07/07/20 Page 38 of 94
Case 19-00507   Claim 7-1 Part 2   Filed 07/05/19   Desc Exhibit   Page 36 of 91




Case 6:20-cv-02041-CJW-KEM Document 12-13 Filed 07/07/20 Page 39 of 94
Case 19-00507   Claim 7-1 Part 2   Filed 07/05/19   Desc Exhibit   Page 37 of 91




Case 6:20-cv-02041-CJW-KEM Document 12-13 Filed 07/07/20 Page 40 of 94
Case 19-00507   Claim 7-1 Part 2   Filed 07/05/19   Desc Exhibit   Page 38 of 91




Case 6:20-cv-02041-CJW-KEM Document 12-13 Filed 07/07/20 Page 41 of 94
Case 19-00507   Claim 7-1 Part 2   Filed 07/05/19   Desc Exhibit   Page 39 of 91




Case 6:20-cv-02041-CJW-KEM Document 12-13 Filed 07/07/20 Page 42 of 94
Case 19-00507   Claim 7-1 Part 2   Filed 07/05/19   Desc Exhibit   Page 40 of 91




Case 6:20-cv-02041-CJW-KEM Document 12-13 Filed 07/07/20 Page 43 of 94
Case 19-00507   Claim 7-1 Part 2   Filed 07/05/19   Desc Exhibit   Page 41 of 91




Case 6:20-cv-02041-CJW-KEM Document 12-13 Filed 07/07/20 Page 44 of 94
Case 19-00507   Claim 7-1 Part 2   Filed 07/05/19   Desc Exhibit   Page 42 of 91




Case 6:20-cv-02041-CJW-KEM Document 12-13 Filed 07/07/20 Page 45 of 94
Case 19-00507   Claim 7-1 Part 2   Filed 07/05/19   Desc Exhibit   Page 43 of 91




Case 6:20-cv-02041-CJW-KEM Document 12-13 Filed 07/07/20 Page 46 of 94
Case 19-00507   Claim 7-1 Part 2   Filed 07/05/19   Desc Exhibit   Page 44 of 91




Case 6:20-cv-02041-CJW-KEM Document 12-13 Filed 07/07/20 Page 47 of 94
Case 19-00507   Claim 7-1 Part 2   Filed 07/05/19   Desc Exhibit   Page 45 of 91




Case 6:20-cv-02041-CJW-KEM Document 12-13 Filed 07/07/20 Page 48 of 94
Case 19-00507   Claim 7-1 Part 2   Filed 07/05/19   Desc Exhibit   Page 46 of 91




Case 6:20-cv-02041-CJW-KEM Document 12-13 Filed 07/07/20 Page 49 of 94
Case 19-00507   Claim 7-1 Part 2   Filed 07/05/19   Desc Exhibit   Page 47 of 91




Case 6:20-cv-02041-CJW-KEM Document 12-13 Filed 07/07/20 Page 50 of 94
Case 19-00507   Claim 7-1 Part 2   Filed 07/05/19   Desc Exhibit   Page 48 of 91




Case 6:20-cv-02041-CJW-KEM Document 12-13 Filed 07/07/20 Page 51 of 94
Case 19-00507   Claim 7-1 Part 2   Filed 07/05/19   Desc Exhibit   Page 49 of 91




Case 6:20-cv-02041-CJW-KEM Document 12-13 Filed 07/07/20 Page 52 of 94
Case 19-00507   Claim 7-1 Part 2   Filed 07/05/19   Desc Exhibit   Page 50 of 91




Case 6:20-cv-02041-CJW-KEM Document 12-13 Filed 07/07/20 Page 53 of 94
Case 19-00507   Claim 7-1 Part 2   Filed 07/05/19   Desc Exhibit   Page 51 of 91




Case 6:20-cv-02041-CJW-KEM Document 12-13 Filed 07/07/20 Page 54 of 94
Case 19-00507   Claim 7-1 Part 2   Filed 07/05/19   Desc Exhibit   Page 52 of 91




Case 6:20-cv-02041-CJW-KEM Document 12-13 Filed 07/07/20 Page 55 of 94
Case 19-00507   Claim 7-1 Part 2   Filed 07/05/19   Desc Exhibit   Page 53 of 91




Case 6:20-cv-02041-CJW-KEM Document 12-13 Filed 07/07/20 Page 56 of 94
Case 19-00507   Claim 7-1 Part 2   Filed 07/05/19   Desc Exhibit   Page 54 of 91




Case 6:20-cv-02041-CJW-KEM Document 12-13 Filed 07/07/20 Page 57 of 94
Case 19-00507   Claim 7-1 Part 2   Filed 07/05/19   Desc Exhibit   Page 55 of 91




Case 6:20-cv-02041-CJW-KEM Document 12-13 Filed 07/07/20 Page 58 of 94
Case 19-00507   Claim 7-1 Part 2   Filed 07/05/19   Desc Exhibit   Page 56 of 91




Case 6:20-cv-02041-CJW-KEM Document 12-13 Filed 07/07/20 Page 59 of 94
Case 19-00507   Claim 7-1 Part 2   Filed 07/05/19   Desc Exhibit   Page 57 of 91




Case 6:20-cv-02041-CJW-KEM Document 12-13 Filed 07/07/20 Page 60 of 94
Case 19-00507   Claim 7-1 Part 2   Filed 07/05/19   Desc Exhibit   Page 58 of 91




Case 6:20-cv-02041-CJW-KEM Document 12-13 Filed 07/07/20 Page 61 of 94
Case 19-00507   Claim 7-1 Part 2   Filed 07/05/19   Desc Exhibit   Page 59 of 91




Case 6:20-cv-02041-CJW-KEM Document 12-13 Filed 07/07/20 Page 62 of 94
Case 19-00507   Claim 7-1 Part 2   Filed 07/05/19   Desc Exhibit   Page 60 of 91




Case 6:20-cv-02041-CJW-KEM Document 12-13 Filed 07/07/20 Page 63 of 94
Case 19-00507   Claim 7-1 Part 2   Filed 07/05/19   Desc Exhibit   Page 61 of 91




Case 6:20-cv-02041-CJW-KEM Document 12-13 Filed 07/07/20 Page 64 of 94
Case 19-00507   Claim 7-1 Part 2   Filed 07/05/19   Desc Exhibit   Page 62 of 91




Case 6:20-cv-02041-CJW-KEM Document 12-13 Filed 07/07/20 Page 65 of 94
Case 19-00507   Claim 7-1 Part 2   Filed 07/05/19   Desc Exhibit   Page 63 of 91




Case 6:20-cv-02041-CJW-KEM Document 12-13 Filed 07/07/20 Page 66 of 94
Case 19-00507   Claim 7-1 Part 2   Filed 07/05/19   Desc Exhibit   Page 64 of 91




Case 6:20-cv-02041-CJW-KEM Document 12-13 Filed 07/07/20 Page 67 of 94
Case 19-00507   Claim 7-1 Part 2   Filed 07/05/19   Desc Exhibit   Page 65 of 91




Case 6:20-cv-02041-CJW-KEM Document 12-13 Filed 07/07/20 Page 68 of 94
Case 19-00507   Claim 7-1 Part 2   Filed 07/05/19   Desc Exhibit   Page 66 of 91




Case 6:20-cv-02041-CJW-KEM Document 12-13 Filed 07/07/20 Page 69 of 94
Case 19-00507   Claim 7-1 Part 2   Filed 07/05/19   Desc Exhibit   Page 67 of 91




Case 6:20-cv-02041-CJW-KEM Document 12-13 Filed 07/07/20 Page 70 of 94
Case 19-00507   Claim 7-1 Part 2   Filed 07/05/19   Desc Exhibit   Page 68 of 91




Case 6:20-cv-02041-CJW-KEM Document 12-13 Filed 07/07/20 Page 71 of 94
Case 19-00507   Claim 7-1 Part 2   Filed 07/05/19   Desc Exhibit   Page 69 of 91




Case 6:20-cv-02041-CJW-KEM Document 12-13 Filed 07/07/20 Page 72 of 94
Case 19-00507   Claim 7-1 Part 2   Filed 07/05/19   Desc Exhibit   Page 70 of 91




Case 6:20-cv-02041-CJW-KEM Document 12-13 Filed 07/07/20 Page 73 of 94
Case 19-00507   Claim 7-1 Part 2   Filed 07/05/19   Desc Exhibit   Page 71 of 91




Case 6:20-cv-02041-CJW-KEM Document 12-13 Filed 07/07/20 Page 74 of 94
Case 19-00507   Claim 7-1 Part 2   Filed 07/05/19   Desc Exhibit   Page 72 of 91




Case 6:20-cv-02041-CJW-KEM Document 12-13 Filed 07/07/20 Page 75 of 94
Case 19-00507   Claim 7-1 Part 2   Filed 07/05/19   Desc Exhibit   Page 73 of 91




Case 6:20-cv-02041-CJW-KEM Document 12-13 Filed 07/07/20 Page 76 of 94
Case 19-00507   Claim 7-1 Part 2   Filed 07/05/19   Desc Exhibit   Page 74 of 91




Case 6:20-cv-02041-CJW-KEM Document 12-13 Filed 07/07/20 Page 77 of 94
Case 19-00507   Claim 7-1 Part 2   Filed 07/05/19   Desc Exhibit   Page 75 of 91




Case 6:20-cv-02041-CJW-KEM Document 12-13 Filed 07/07/20 Page 78 of 94
Case 19-00507   Claim 7-1 Part 2   Filed 07/05/19   Desc Exhibit   Page 76 of 91




Case 6:20-cv-02041-CJW-KEM Document 12-13 Filed 07/07/20 Page 79 of 94
Case 19-00507   Claim 7-1 Part 2   Filed 07/05/19   Desc Exhibit   Page 77 of 91




Case 6:20-cv-02041-CJW-KEM Document 12-13 Filed 07/07/20 Page 80 of 94
Case 19-00507   Claim 7-1 Part 2   Filed 07/05/19   Desc Exhibit   Page 78 of 91




Case 6:20-cv-02041-CJW-KEM Document 12-13 Filed 07/07/20 Page 81 of 94
Case 19-00507   Claim 7-1 Part 2   Filed 07/05/19   Desc Exhibit   Page 79 of 91




Case 6:20-cv-02041-CJW-KEM Document 12-13 Filed 07/07/20 Page 82 of 94
Case 19-00507   Claim 7-1 Part 2   Filed 07/05/19   Desc Exhibit   Page 80 of 91




Case 6:20-cv-02041-CJW-KEM Document 12-13 Filed 07/07/20 Page 83 of 94
Case 19-00507   Claim 7-1 Part 2   Filed 07/05/19   Desc Exhibit   Page 81 of 91




Case 6:20-cv-02041-CJW-KEM Document 12-13 Filed 07/07/20 Page 84 of 94
Case 19-00507   Claim 7-1 Part 2   Filed 07/05/19   Desc Exhibit   Page 82 of 91




Case 6:20-cv-02041-CJW-KEM Document 12-13 Filed 07/07/20 Page 85 of 94
Case 19-00507   Claim 7-1 Part 2   Filed 07/05/19   Desc Exhibit   Page 83 of 91




Case 6:20-cv-02041-CJW-KEM Document 12-13 Filed 07/07/20 Page 86 of 94
Case 19-00507   Claim 7-1 Part 2   Filed 07/05/19   Desc Exhibit   Page 84 of 91




Case 6:20-cv-02041-CJW-KEM Document 12-13 Filed 07/07/20 Page 87 of 94
Case 19-00507   Claim 7-1 Part 2   Filed 07/05/19   Desc Exhibit   Page 85 of 91




Case 6:20-cv-02041-CJW-KEM Document 12-13 Filed 07/07/20 Page 88 of 94
Case 19-00507   Claim 7-1 Part 2   Filed 07/05/19   Desc Exhibit   Page 86 of 91




Case 6:20-cv-02041-CJW-KEM Document 12-13 Filed 07/07/20 Page 89 of 94
Case 19-00507   Claim 7-1 Part 2   Filed 07/05/19   Desc Exhibit   Page 87 of 91




Case 6:20-cv-02041-CJW-KEM Document 12-13 Filed 07/07/20 Page 90 of 94
Case 19-00507   Claim 7-1 Part 2   Filed 07/05/19   Desc Exhibit   Page 88 of 91




Case 6:20-cv-02041-CJW-KEM Document 12-13 Filed 07/07/20 Page 91 of 94
Case 19-00507   Claim 7-1 Part 2   Filed 07/05/19   Desc Exhibit   Page 89 of 91




Case 6:20-cv-02041-CJW-KEM Document 12-13 Filed 07/07/20 Page 92 of 94
Case 19-00507   Claim 7-1 Part 2   Filed 07/05/19   Desc Exhibit   Page 90 of 91




Case 6:20-cv-02041-CJW-KEM Document 12-13 Filed 07/07/20 Page 93 of 94
Case 19-00507   Claim 7-1 Part 2   Filed 07/05/19   Desc Exhibit   Page 91 of 91




Case 6:20-cv-02041-CJW-KEM Document 12-13 Filed 07/07/20 Page 94 of 94
